Case 2:18-m`-02875-DUTY Document 26 Filed 12/26/18 Page 1 of 2 Page |D #:1095
Case 2:18-mj- 2875-DUTY *SEALED* Document 2-1 "SEALED’r Filed 10131!18 Page l of 3

 

 

 

 

Page lD #:422
Umted State s D1 Str1 ct C ourt
CENTRAL DIS'I`RICT (}F CALIFORNIA
In the Matter of the Seizure of mENDED
mem or arm description 11er or premises m ve winn SEIZURE WARRANT
JP MORGAN CHASE BANK FUNDSZ UP TO AND CASE NUN[BER: 2:18_MJ_2375

INCLU[)ING $10,000 HELD IN ACCOUNT
#211909285; UP TO AND INCLUDING $100,000 HELD
IN ACCOUN'[` #351844331; UP TO AND INCLUDING
$250,000 HELD IN ACCOUNT #100079698; AND UP
TO AND INCLUDING $100,000 HELD IN ACCOUNT
#6] 6275397
l UZ Unlted States l-'ostal Service [USPIS) and any Authonzed Ot’flcer of the United States, Af`fidavit(s) having been made before

me by POS'I`AL lN SPECTOR LYNDON A. VERSOZA who has reason to believe that in the Central District of California there is
now certain property which is subject to forfeiture to the United States, namely (describe the property to be seized)

Up To And Including $10,000 in Bank Funds Held in JP Morgan Chase Account #2]1909285; Up To And
lncludingr $100,000 in Bank Funds Held in JP Morgan Chase Account #85]844381; Up To And lncluding
$250,000 in Bank Funds Held in .IP Morgan Chase Account #100079698; And Up To And lncluding $100,000
in Bank Funds l-Ield in JP Morgan Chase Account #616275397

Wl'lil:h is [state our or more hasn for seizure under Unlted States Code]
subject to seizure and forfeiture under 18 U.S.C. § 981 (a)(l )(A) and (C)

concerning a violation of ’I`itle 18 United States Code, Sections 1952, 1956, and 1957.

l am satisfied that the aifldavit(s) and any recorded testimony establish probable cause to believe that the property so described is subject
to seizure and that grounds exist for the issuance of this seizure warrant

JP Morgg Chase is ordered to deliver said funds immediately and forthwith upon presentation of this warrant to the law enforcement
agent serving the warrant, in the form of a cashier‘s check made payable to the United States Postal Service.

YOU ARE HER]:`,BY COMMANDED to seize within 14 days the property specified, serving this warrant and making the seizure in the

daytime - 6:00 A.M. to 10:00 P.M., leaving a copy of this warrant and receipt for the property seized, and prepare a written inventory
of the property seized and promptly return this warrant to the undersignedjudicial ofiicer as required by law.

\O° 31" \& § 3 § 3 §§ 955 l.os Ange|es, California
Date and Time Issued City and State

non. ROZELLA A. ouveg, u.S. Magisn~ate Judge Q-D\Q-Q{'~

 

Name and Title of Judicial Ofiicer Signatu re of Judieial Oftieer

JOHN J. KUCERA!smb

 

 

'8- `-O2875-DUTY Document 26 Filed12/26/18 Page20f2 Page |D#:1096
aseziiit-mri]bza?s

 

 

t else -DUTY *SEALED* Document 2-1 *SEALED* Filed lO!SltlB Page 2 of 3
Page ID #:423
,L RETURN
DATE WARRANT RECEIVED DA'I`E AND TlME WARRANT EXECUTED COPY OF WARRANT AND RECE]P'|" FOR l`l'liMS LEl~"I`

l|/Mw\{ H /gi?'°'( wm i/anu!a NG)`L/ £TPNL)

l`l'~lVl`:'N'fORY MADE IN THE PRESENCE OF

@wg /)]/\,\.

lnvsnronv or PROPERTY starst PuRsUANT T0 THE wARRANr "

OM. cwa,’!`v+a|-~, iad/rv!,zvr, +»~ A¢Mr )H"FW ar

 

 

 

 

 

 

 

.jQ’__

 

 

li

CERTIFICATION

)' dec!are under penalty of perjury that I am an Q,tj’icer' who executed this warrant and that this inventory is correct and will be

returned through ajr`!r'ng with the C!erk ’s Q§ice`

nasa {z{Zi¢ZO(Z W"‘

Executing Oj’!`cer ’s St`gnature

CQ“?C %'>" (§F€O"a{/i€@'/)

Pr'r`nted Name and Tr'!}é

 

 

